Order entered April 17, 2020




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-19-00927-CR

                       THE STATE OF TEXAS, Appellant

                                       V.

                        BRIAN CARL JONES, Appellee

                On Appeal from the County Criminal Court No. 3
                             Dallas County, Texas
                    Trial Court Cause No. MA17-81084-C

                                    ORDER

         Appellee’s motion for a third extension of time to file his brief is

GRANTED, and the Clerk of the Court is ordered to file the brief tendered to the

Court.


                                            /s/   LANA MYERS
                                                  JUSTICE